Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 1 of 6 PageID #: 825




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 TONY EVANS                                    CIVIL ACTION NO. 6:19-cv-01485

 VERSUS                                        JUDGE JUNEAU

 FLORA THOMAS, ET AL.                          MAGISTRATE JUDGE HANNA

                            MEMORANDUM RULING

       Currently pending is the plaintiff’s motion to compel discovery responses.

 (Rec. Doc. 41). The motion is opposed. Considering the evidence, the law, and the

 arguments of the parties, and for the reasons fully explained below, the motion is

 denied.

                                  BACKGROUND

       The plaintiff, Tony Evans, claims that he was injured in an August 2018 motor

 vehicle accident when Flora Thomas allegedly drove her vehicle into the travel lane

 that his vehicle was already occupying. Mr. Evans resolved his claims against Ms.

 Thomas and her insurer, but has a remaining claim against Geico Casualty Company,

 his uninsured/underinsured motorist (“UM”) insurance carrier. Mr. Evans contends

 that Geico failed to adjust the claim in a timely fashion and is consequently liable

 not only for the damages he sustained in the incident but also for statutory penalties,

 including attorneys’ fees. The plaintiff propounded written discovery requests on

 Geico. In an earlier motion (Rec. Doc. 22), the plaintiff sought more complete
Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 2 of 6 PageID #: 826




 responses to the discovery, and this Court granted the motion in part and denied it in

 part. (Rec. Doc. 30). Geico was ordered to supplement some of its discovery

 responses and to produce another privilege log. In response to the order, Geico

 supplemented its responses and produced an updated privilege log. However, the

 plaintiff remains unsatisfied with Geico’s responses.

                         The Disputed Discovery Requests

       The discovery requests remaining in dispute are:

 Interrogatory No. 14:

       From your first notice of the accident to the current date, please identify and

 describe in chronological order your investigation and evaluation of Petitioner’s

 claims, specifying every activity performed or undertaken, the date of each activity,

 and the persons, or business organizations or entities who performed each activity.

 Interrogatory No. 16:

       Identify and describe your analysis, evaluation, calculation, and decision

 regarding the amounts of each payment and tender listed in your answer to the

 preceding Interrogatory and identify all persons and documents which support your

 response to this Interrogatory.

 Request for Production No. 8:

       Please produce all documents identified in answer to Interrogatory No. 14.




                                           2
Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 3 of 6 PageID #: 827




 Request for Production No. 9:

        Please produce all documents identified in answer to Interrogatory No. 15.

 Request for Production No. 10:

        Please produce all documents identified in answer to Interrogatory No. 16.

                                     Law and Analysis

        Under Fed. R. Civ. P. 26(b)(1), “[p]arties may obtain discovery regarding any

 nonprivileged matter that is relevant to any party's claim or defense and proportional

 to the needs of the case. . . .” A party may withhold otherwise discoverable

 information on the basis of privilege. When a party claims privilege or otherwise

 seeks to protect trial-preparation materials, however, he must expressly make the

 claim and, in a privilege log, must “describe the nature of the documents,

 communications, or tangible things not produced or disclosed – and do so in a

 manner that, without revealing information itself privileged or protected, will enable

 other parties to assess the claim.”1 Although the discovery rules are accorded a broad

 and liberal treatment,2 discovery has “ultimate and necessary boundaries.”3 It is well




 1
        Fed.R.Civ.P. 26(b)(5)(A).
 2
        Herbert v. Lando, 441 U.S. 153, 177 (1979).
 3
       Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (quoting Hickman v. Taylor,
 329 U.S. 495, 507 (1947)).

                                               3
Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 4 of 6 PageID #: 828




 established that a “trial court enjoys wide discretion in determining the scope and

 effect of discovery.”4

       The work product doctrine shields materials prepared by or for an attorney in

 preparation for litigation but does not protect the underlying facts.5 Rule 26(b)(3)

 of the Federal Rules of Civil Procedure governs the disclosure of documents

 prepared in anticipation of litigation and states that a party may not ordinarily

 discover documents prepared in anticipation of litigation or trial by the other party’s

 attorney or insurer.

       In Interrogatory No. 14, the plaintiff requested a specification of every activity

 Geico engaged in while investigating and evaluating the plaintiff’s claim. Geico

 responded with a chronological list of activities undertaken and payments made by

 Geico with regard to the plaintiff’s claim. This court is satisfied that Geico’s

 response to Interrogatory No. 14 was sufficient.

       In Interrogatory No. 16, the plaintiff requested Geico’s “analysis, evaluation,

 calculation, and decision regarding the amounts of each payment and tender.” Geico

 explained that it evaluated the claim based on the plaintiff’s medical records and

 bills it received and listed the payments it made, satisfying the inquiry regarding its


 4
        Equal Employment Opportunity Commission v. BDO USA, L.L.P., 876 F.3d 690, 698 (5th
 Cir. 2017) (quoting Sanders v. Shell Oil Co., 678 F.2d 614, 618 (5th Cir. 1982)).
 5
       Louisiana Crawfish Producers Association-West v. Amerada Hess Corporation, No. 10-
 CV-348, 2012 WL 12929909, at *3 (W.D. La. Sept. 26, 2012).

                                            4
Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 5 of 6 PageID #: 829




 decisions. The request for Geico’s “analysis, evaluation, [and] calculation” beyond

 the fact that its evaluation was based on the medical records and medical bills is a

 request for the Geico adjusters’ mental impressions, which are privileged. This

 Court therefore finds that Geico’s response to Interrogatory No. 16 was sufficient.

       It is undisputed that Geico supplemented its document production following

 the issuance of this Court’s previous ruling. Geico also updated its privilege log in

 accordance with the instructions from this Court.        The plaintiff complained,

 however, that the produced documents contain redactions and that the privilege log

 is not complete because it did not identify all of the adjusters that the plaintiff’s

 counsel corresponded with or detail the contents of the 57-page document identified

 as Geico’s “Adjuster Log Notes.” This Court finds that Geico’s redactions are not

 extensive and that the updated privilege log sufficiently complied with this Court’s

 instructions.

       This Court reiterates its ruling that not all documents prepared by Geico after

 September 26, 2018 are privileged and reminds Geico that it is required to produce

 copies of all requested documents postdating September 26, 2018 that are not

 privileged. This is an ongoing obligation.

       The plaintiff seeks to recover reasonable expenses and attorneys’ fees

 incurred in the preparation and filing of his motion to compel. The court must award

 fees and costs if the motion is granted or if the requested discovery responses are

                                          5
Case 6:19-cv-01485-MJJ-PJH Document 49 Filed 01/13/21 Page 6 of 6 PageID #: 830




 provided after the motion is filed.6 Because this Court is denying the plaintiff’s

 motion, the plaintiff is not entitled to recover expenses or attorneys’ fees.

                                      Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the plaintiff’s motion to compel (Rec. Doc. 41) is

 DENIED.

       IT IS FURTHER ORDERED that the oral argument on the motion, which was

 previously scheduled for February 11, 2021, is CANCELLED.

       Signed at Lafayette, Louisiana, this 13th day of January 2021.



                                         ____________________________________
                                         PATRICK J. HANNA
                                         UNITED STATES MAGISTRATE JUDGE




 6
       Fed. R. Civ. P. 37(a)(5)(A).

                                            6
